Citation Nr: 0731669	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-44 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a gunshot wound of the 
right (major) shoulder with residual traumatic arthritis and 
loss of motion, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 through May 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for his service 
connected residuals of a gun shot wound to his right 
shoulder.  He is currently rated as 30 percent disabled and 
contends that he is entitled to an increased rating due to 
the various manifestations of the disability, including 
muscle injury, limited range of motion, scarring, and 
peripheral neuropathy.  The claims folder contains reports of 
December 2005 VA muscle, joint, and peripheral nerve 
examinations.  The peripheral nerve examination report, 
however, is inadequate for rating purposes.  

The VA examiner described the veteran's medical history as 
including numbness, tingling, and pain in his right hand, 
with symptoms of numbness in his entire arm since the in-
service gun shot wound.  The veteran's post-service career 
was noted as worsening the condition.  Flare-ups were 
reported as precipitated by overwork and gripping, and were 
noted as severe and accompanied by pain, weakness, fatigue 
and functional loss.  The examiner then stated that the 
veteran's disability "is most likely a result of trauma to 
the nerve roots and these impairments are neuralgia."  The 
examiner also diagnosed carpal tunnel syndrome of the right 
wrist.  The diagnosis was "soft tissue damage, right 
shoulder, leading to mild pain from peripheral nerves, 
aggravated by carpal tunnel syndrome, right wrist."  The 
only mention in the report of a particular nerve affected is 
the very last statement that "nerve conduction studies shows 
some slowing along the ulnar nerve area, a long-standing 
history of numbness, entire right upper extremity."  

Esteban v. Brown, 6 Vet. App. 259, 262 (1994) holds that 
separate ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  An ulnar nerve 
injury does not overlap the veteran's right shoulder muscle 
loss/limited motion/scarring.  As such, the veteran may be 
entitled to a rating for the muscle injury, as well as a 
separate rating for the ulnar nerve.  

If the veteran's neuralgia is, in fact, of the ulnar nerve, 
it would be appropriately rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8716.  The rating criteria affords, for the 
disability to the major extremity, a 10 percent rating for 
mild incomplete paralysis, 30 percent for moderate incomplete 
paralysis, 40 percent for severe incomplete paralysis, and 60 
percent for complete paralysis manifested by the "griffin 
claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences, loss of extension of ring 
and little fingers cannot spread the fingers (or 
reverse),cannot adduct the thumb; flexion of wrist weakened.  
38 C.F.R. § 4.124a, DC 8716 (2007).

The December 2005 VA peripheral nerve examination, however, 
does not describe the veteran's disability in such a way that 
the Board is able to adequately apply the symptoms to the 
rating criteria.  The examiner diagnosed neuralgia as well as 
carpal tunnel syndrome, but did not distinguish the 
manifestations of each from the other.  Also, in the 
diagnosis, the particular nerve involved was not specified.  
The disability was not described in terms of mild, moderate, 
or severe incomplete paralysis, or complete paralysis 
including weakened flexion of the wrist.  Because a more 
particular discussion of the severity of the veteran's 
neuralgia is required for rating purposes, a remand is 
necessary such that an addendum to the December 2005 report 
can be obtained and associated with the claims folder.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Obtain an addendum to the December 2005 
VA peripheral nerves examination report.  
The addendum should be obtained by the 
December 2005 examiner, if available; if 
not, any qualified VA examiner is 
appropriate.  

The examiner is asked to specifically 
address the severity of the veteran's 
neuralgia, including identifying the 
particular nerve affected.  For an ulnar 
nerve disability, the examiner is asked to 
address whether the neuralgia is 
manifested by mild, moderate, or severe 
incomplete paralysis, or complete 
paralysis including weakened flexion of 
the wrist.  Any other nerve is also to be 
addressed according to the appropriate 
rating criteria.  

The examiner is also asked to specify 
which manifestations of the veteran's 
neurological conditions are attributed to 
the neuralgia that is a residual of the 
in-service gun shot wound, and which are 
attributed to the non-service-connected 
carpal tunnel syndrome.

Associate any report obtained with the 
claims folder.

3.  Readjudicate the veteran's claim for 
an increased rating, including 
consideration of whether the veteran is 
entitled to a separate rating for a 
neurological residual to the service-
connected gun shot wound. If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



